PACIFIC GREEN TECHNOLGIES INC. 5205 Prospect Road, Suite 135-226 San Jose, CA August 26, 2013 BY EDGAR Securities and Exchange Commission treet NE Washington, DC20549-7010 USA Attention: Mindy Hooker Accountant Re: Pacific Green Technologies Inc. (the “Company”) Form 8-K Filed July 26, 2013 File No. 0-54756 We thank you and the SEC staff for the thorough analysis you have done of our Form 8-K filing.We have reviewed your comments and revised the document to reflect additions and clarifications needed. Further, the Company acknowledges that: o the Company is responsible for the adequacy and accuracy of the disclosure in the filing; o staff comments or changes to disclosure in response to staffcomments do not foreclose the Commission from taking any action with respect to the filing; and o the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. PACIFIC GREEN TECHNOLOGIES INC. Per:/s/ Jordan Starkman Jordan Starkman President and Director
